Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
The applicant's arguments filed May 12, 2022 have been fully considered 
and are respectfully found persuasive in part and unpersuasive in part. 
The applicant argues the following:
[1] Claim objection has been addressed and should be withdrawn.

[2] Lal fails to disclose fails to disclose new claim limitations.

Regarding [1], the examiner respectfully agrees in part, and disagrees in part. The claim language which still requires correction is noted below and objections to the new claim limitations are also noted below.
Regarding [2], the examiner respectfully agrees and has modified the grounds of the rejection accordingly. 
DETAILED ACTION
Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
Claim 1
“the textured external surface” should be --the manufactured textured external surface--
 “the surface” should be --the manufactured textured external surface--
“the textured surface” should be --the manufactured textured external surface--
“the body” should be --a body--
Claim 9
“the ratio” should be --a ratio--
“the peaks to the valleys” should be --peaks to valleys--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-15 is rejected under 35 U.S.C. 103 as being unpatentable 
over Lal et al. (WIPO Publication No. 2019/152961; hereinafter “Lal”)
in view of Abrams et al. (U.S. Patent No. 4,671,295; hereinafter “Abrams”).
Regarding claim 1, Lal discloses an ultrasound probe for imaging comprising: a probe enclosure (Figs. 4A-C, 400); a transducer array (Figs. 4A-C, 413 array) located in (Figs. 4A-C) the probe enclosure (Figs. 4A-C, 400); and an acoustic lens or window (Figs. 4A-C, 411/419 in combination; [0080]), forming (Figs. 4A-C) a part (Figs. 4A-C, propagation part) of the probe enclosure (Figs. 4A-C, 400) between (Figs. 4A-C) the transducer array (Figs. 4A-C, 413 array) and the exterior (Figs. 4A-C, portion of 400 in contact with external objects; [0080]) of the enclosure (Figs. 4A-C, 400), the acoustic lens or window (Figs. 4A-C, 411/419 in combination; [0080]) having a manufactured textured external surface (Figs. 4A-C, Ridges on 419; [0080]; [0082]; [0085]; [0091]). Lal does not teach imaging internal anatomy of a patient and a coating of acoustic gel located on the textured external surface and retained on the surface by filling recesses or valleys of the textured surface, wherein the acoustic lens and the coating of acoustic gel are adapted to acoustically couple ultrasound energy into the body of the patient, and wherein the textured surface is adapted to scatter ultrasound waves reflected back to the ultrasound probe from strong reflectors in the body of the patient such as ribs to thereby reduce reverberation artifacts in an image.
Abrams, however, does teach imaging internal anatomy of a patient ([Column 5, line 7-14]) and a coating ([Column 5, line 7-14]) of acoustic gel ([Column 5, line 7]) located on the textured external surface (Fig. 4, 21A-22A in combination; [Column 5, line 7-14]) and retained on ([Column 5, line 7-14]) the surface (Fig. 4, 21A-22A in combination; [Column 5, line 7-14]) by filling recesses or valleys ([Column 5, line 7-14]) of the textured surface (Fig. 4, 21A-22A in combination; [Column 5, line 7-14]), wherein the acoustic lens (Fig. 4, 21A-22A in combination; [Column 5, line 7-14]) and the coating ([Column 5, line 7-14]) of acoustic gel ([Column 5, line 7]) are adapted to acoustically couple ([Column 5, line 7-14]) ultrasound energy into the body of the patient ([Column 6, lines 28-39]), and wherein the textured surface (Fig. 4, 21A-22A in combination; [Column 5, line 7-14]) is adapted to scatter ([Column 6, lines 28-39]) ultrasound waves ([Column 6, lines 28-39]) reflected back ([Column 6, lines 28-39]) to the ultrasound probe from strong reflectors ([Column 6, lines 28-39]) in the body of the patient ([Column 6, lines 28-39]) such as ribs ([Column 6, lines 28-39]) to thereby reduce reverberation artifacts in an image ([Column 5, lines 2-6]; [Column 6, lines 40-47]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lal to include the features of Abrams because it would eliminate transmission barriers and increases intimate contact between the lenses and the tissue thereby optimizing accuracy.
Regarding claim 2, Lal as modified teaches the ultrasound probe of Claim 1, wherein the lens or window (Figs. 4A-C, 411/419 in combination; [0080]) is formed of a molded polymer ([0079]).  
Regarding claim 4, Lal as modified teaches the ultrasound probe of Claim 1, wherein the textured surface (Figs. 4A-C, Ridges on 419; [0080] ; [0082]; [0085]; [0091]) further exhibits a regular pattern (“…the ridges are structured as a heterogenous layer of the ultrasonic transceiver sensor chip device 410, in which the ridges have varying material properties and/or topology among regions of the contact layer 419. In such embodiments, the heterogeneous regions can vary periodically, intermittently or randomly.” – [0082]).  
Regarding claim 5, Lal as modified teaches the ultrasound probe of Claim 4, wherein the textured surface (Figs. 4A-C, Ridges on 419; [0080] ; [0082]; [0085]; [0091]) further exhibits a randomized pattern (“…the ridges are structured as a heterogenous layer of the ultrasonic transceiver sensor chip device 410, in which the ridges have varying material properties and/or topology among regions of the contact layer 419. In such embodiments, the heterogeneous regions can vary periodically, intermittently or randomly.” – [0082]).  
Regarding claim 6, Lal as modified teaches the ultrasound probe of Claim 1, wherein the textured surface (Figs. 4A-C, Ridges on 419; [0080] ; [0082]; [0085]; [0091]) further comprises a plurality of peaks and valleys (Figs. 4A-C, peaks and valleys of Ridges on 419).  
Regarding claim 7, Lal as modified teaches the ultrasound probe of Claim 6, wherein the difference between the height (Figs. 4A-C, height of Ridge peak on 419 is ) of the peaks and valleys (Figs. 4A-C, peaks and valleys of Ridges on 419) is within a range of one to four mils (0.001" to 0.004") (Figs. 4A-C, height or “thickness” is within 25.4 microns (1 mil) and 101.6 microns (4 mils) for a 1:2 width to thickness ratio for widths less than 50.8 microns; [0088]; [0091]).  
Regarding claim 8, Lal as modified teaches the ultrasound probe of Claim 7, wherein the difference between the height of the peaks and valleys is approximately 1.5 mils (0.015") (Figs. 4A-C, height or “thickness” is within 25.4 microns (1 mil) and 101.6 microns (4 mils) for a 1:2 width to thickness ratio for widths less than 50.8 microns – 1.5 mils = 38.1 microns; [0088]; [0091]).  
Regarding claim 9, Lal as modified teaches the ultrasound probe of Claim 1, wherein the ratio of the peaks to the valleys of the textured surface is within a range of 20% to 80% (Figs. 4A-C, 1:2 width to thickness ratio or 50%; [0088]; [0091]).  
Regarding claim 10, Lal as modified teaches the ultrasound probe of Claim 9, wherein the ratio of the peaks to the valleys of the textured surface is within a range of 40% to 60% (Figs. 4A-C, 1:2 width to thickness ratio or 50%; [0088]; [0091]).  
Regarding claim 11, Lal as modified teaches the ultrasound probe of Claim 1, wherein the transducer array (Figs. 4A-C, 413 array) further comprises a one dimensional transducer array (Figs. 4A-C in 7A; [00111]).  
Regarding claim 12, Lal as modified teaches the ultrasound probe of Claim 1, wherein the transducer array (Figs. 4A-C, 413 array) further comprises a two dimensional transducer array (Figs. 4A-C in 17C; [00176]).  
Regarding claim 13, Lal as modified teaches the ultrasound probe of Claim 12, wherein the transducer array (Figs. 4A-C, 413 array) has an area of at least 6.8cm2 (Figs. 4A-C; Fig. 4B, 413 array – 10x10 array of 10x10 array of 20 micron tranducers = 2000micronsx2000microns = 400cm2; [0098]).   
Regarding claim 14, Lal discloses the ultrasound probe of Claim 13, wherein the transducer array (Figs. 4A-C, 413 array) has an area of at least 8.0cm2 (Figs. 4A-C; Fig. 4B, 413 array – 10x10 array of 10x10 array of 20 micron tranducers = 2000micronsx2000microns = 400cm2; [0098]).
Regarding claim 15, Lal as modified teaches the ultrasound probe of Claim 1, wherein the texturing (Figs. 4A-C, Ridges on 419; [0080] ; [0082]; [0085]; [0091]) of the external surface (Figs. 4A-C, Ridges on 419; [0080] ; [0082]; [0085]; [0091]) is both visible (Figs. 4A-C, Ridges on 419; [0080] ; [0082]; [0085]; [0091]) and has a tactility (Figs. 4A-C, Ridges on 419; [0080] ; [0082]; [0085]; [0091]) that can be felt (Figs. 4A-C, Ridges on 419; [0080] ; [0082]; [0085]; [0091]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lal
in view of Abrams and further in view of Dausch et al. (U.S. Publication No. 2014/0257105; hereinafter “Dausch”).
Regarding claim 3, Lal as modified teaches the ultrasound probe of Claim 2, wherein the polymeric material ([0079]). Lal does not teach a material comprising a thermoplastic polyolefin.  
Dausch, however, does teach a material comprising a thermoplastic polyolefin ([0029]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lal to include the features of Dausch because it would increase suitability for medical use thereby including contact with body fluids and tissue and would allow for acoustic transparency.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in 
this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837